DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105 displayed in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating means” in claim 4 and “cooling means” in claim 5. 
“Heating means” will be interpreted as a heater [0064]  (e.g., radiative [0064], resistive elements [0065]). 
“Cooling means” will be interpreted as vents [0066], cooling channels [0066], or the equivalents.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Six (English Translation of FR3046563, published 07/14/2017) in view of Risicato (PG-PUB 2019/0255738). 
Regarding claim 1, Six teaches a process for shaping  by compaction a fibrous structure obtained by three-dimensional or multilayer weaving (Ln 112-130) between a plurality of layers of warp yarns and layers of weft yarns (Ln 135-155), 
	wherein the shaping comprises a step of pre-compaction of the fibrous structure in a pre-compacting tool (Figure 6 and Ln 194-203),
	the pre-compacting step being followed by a final compacting step in a forming tool (Ln 214-225), wherein during the pre-compaction and final compaction steps, the fibrous structure is heated (Ln 204-213 and 226-228) to a curing temperature and after the final compaction, the fibrous preform is inherently cooled. 

	While Six does not teach the thickness of the fibrous structure is reduced to a thickness between an intermediate thickness and a determined final thickness, given that the pre-compaction step of Six is identical to the instant pre-compaction step, the pre-compaction step of Six would be capable of reducing the fibrous structure to a thickness between an intermediate thickness and a determined final thickness.  

While Six does not teach performing a final compaction step so as to reduce the thickness of the fibrous structure to the determined final thickness, given that the final compaction step of Six is identical to the instant final compaction step, the final compaction step of Six would be capable of reducing the thickness of the fibrous structure to an intermediate thickness.

	Six does not teach the plurality of layers of warp yarns and layers of weft yarns coated with a sizing composition and heating to a temperature greater than or equal to the softening temperature of the sizing composition. 

	Risicato teaches a preform made of a 3D fibrous structure comprising layers of weft and/or warp yarns, the structure being woven as a single part by multilayer weaving between a plurality of layers of warp yams and a plurality of layers of weft yams (Abstract). Risicato teaches the yarns are pre-coated with a thermosetting or thermoplastic composition [0018]-[0019] in order to provide bonding between the yarns 
of the warp and weft yarns in contact) at their points of intersection, and, on the other hand, as we will see, the deployment of the structure in its form of "preform" [0020]. 

	Six and Risicato teach a process of vacuum assisted resin infusion a 3D fibrous preform comprising weft and warp yarns. It would have been obvious to one of ordinary skill in the art to improve the yarns of Six with a layer of coating (i.e., sizing composition) as taught by Risicato in order to bond the yarn and prevent slippage during handling and the injection step. One of ordinary skill in the art would have been motivated to heat the preform to a temperature greater than or equal to the softening temperature to bond the coated yarns in a mold during compaction prior to moving the preform to another mold and performing infusion  [0112] as taught by Risicato such that the sizing composition has solidified and the preform is shaped. 

	Regarding claim 2, Six in view of Risicato teach the processes as applied to claim 1, wherein the fibrous structure is free of water during the pre-compaction and final compaction steps (Six, Ln 194-236). 

	Regarding claim 3, Six in view of Risicato teaches the process as applied to claim 1, wherein the fibrous structure is heated to a temperature greater than or equal to the softening temperature of the sizing composition prior to closing the forming tool (Risicato, [00112]).

	Regarding claim 4, Six in view of Risicato teaches the process as applied to claim 1, wherein the pre-compacting tool and forming tool comprises heating means capable of bringing the fibrous to a temperature greater than or equal to the softening temperature of the sizing composition (Six, Ln 204-213 and 226-228 and Risicato, [0052]-[0053], [0112]). 

	Regarding claim 6, Six in view of Risicato teaches the process as applied to claim 1, comprising:
producing a fibrous structure by three-dimensional or multilayer weaving (Ln 112-130 and (Six, Ln 135-155),
shaping the fibrous structure by compaction in accordance with the shaping process (Six, Figure 6 and Ln 194-203),
injecting a liquid composition comprising at least one precursor of a matrix material into the fibrous preform (Six, Ln 214-225), and
transforming the liquid composition into a matrix so as to obtain a composite material part comprising a fibrous reinforcement densified by a matrix (Six, Ln 204-213 and 226-228)  .  

Regarding claim 7, Six in view of Risicato teaches the process as applied to claim 6, wherein the step of final compaction of the fibrous structure, the injection of a liquid composition comprising at least one precursor of a matrix material (Six, Ln 214-225) and the transformation of said liquid composition into a matrix are carried out with the preform held in the forming tool (Six, Ln 226-243), said forming tool comprising at least one injection port (Six, Figure 8, item 530)

	Regarding claim 8, Six in view of Risicato teaches the process as applied to claim 6, wherein the composite material part corresponds to an aeroengine fan blade (Six, Ln 13-15 and 87-88). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Six (English Translation of FR3046563, published 07/14/2017) in view of Risicato (PG-PUB 2019/0255738), as applied to claim 1,  in further view of Hattori (PG-PUB 2014/0138872). 
	Regarding claim 5, Six in view of Risicato teaches the process as applied to claim 1.

	Hattori teaches a process of producing resin in fusion of a fiber base material disposed in a mold (Figure 2), wherein before removing the molded article, cooling is performed with a water cooling equipment for cooling the mold [0048]. 
	Both Six and Hattori teach resin infusing a mold base material. It would have been obvious to one of ordinary skill in the art to incorporate a cooling equipment in the mold as taught by Hattori, for the benefit of cooling the preform for safe and easy removal as taught by Hattori. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745